Filed 7/7/22 In re Austyn H. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re AUSTYN H., a Person Coming
 Under the Juvenile Court Law.
                                                                 D079757
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM241567)

           v.

 AUSTYN H.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Ana Espana and Kathleen Lewis, Judges. Affirmed.
         Lisa A. Kopelman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         A wardship petition was filed in the juvenile court pursuant to Welfare
and Institutions Code section 602 alleging Austyn H. (the Minor) committed
a robbery (Pen. Code, § 211). An adjudication hearing was held and the court
made a true finding on the petition.
      At the disposition hearing, the court declared the Minor to be a ward of
the court and committed him to the San Diego County Probation Healing
Opportunities for Personal Empowerment program for a period not to exceed
480 days.
      The Minor filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
record for error as mandated by Wende. We offered the Minor the
opportunity to file his own brief on appeal, but he has not responded.
                          STATEMENT OF FACTS
      Counsel has submitted an accurate summary of the facts of the offense.

We will incorporate that statement here for convenience.1
      On September 29, 2021, Brandon H. was working as a cashier at the
Ocean Beach CVS Store. At approximately 10:15 p.m. he was cleaning and
preparing to close the store when he and a coworker noticed someone
standing outside the store looking inside and repeatedly setting off the
automatic door without entering the store.
      Brandon was attentive to this because they frequently have shoplifters
at the store. The store is close to the beach and at times there are homeless
people that come to the store and loiter. This is why he and his coworker
spoke about keeping an eye out. He saw an individual “hanging out and
looking inside a bunch” for about a half hour. He couldn’t hear anything and
didn’t see him make any hand gestures. He couldn’t see whether the person



1     We do so in nearly verbatim fashion except to sometimes use first
names and/or initials in naming third parties involved in the subject offenses
to protect privacy as much as possible.
                                       2
in the window was holding anything because there was shelving against the
window which blocked his view. He could only see the top of his face.
      Brandon asked a customer who looked scared about going outside if he
was nervous about the people outside. He asked the customer if they spoke
to him, and he said they did. However, Brandon wasn’t aware that there
were three people setting off the door until after the incident when he
watched the surveillance video. He followed the customer outside and, “saw
him in the parking lot, and went back inside thinking they were leaving.”
      After he went back into the store to finish cleaning, he was jumped
from behind. He told the person who jumped him, who had a gun, that he
was not going to get up to help and to take whatever they want. He was
worried about having his personal property taken and was worried about
standing to help them and getting hit in the back of his head if he took his
eyes off anyone.
      The person with the gun was wearing a ski mask. He told Brandon to
get down and then to stand up and open the drawers. When Brandon said no
the person with the ski mask and gun punched him in the mouth. Then one
of the others grabbed a cash drawer and they “took off.” After Brandon was
hit, the gunman grabbed the “other box.” He heard yelling, but he was
focused on the person “in [his] face.” He didn’t hear what they were saying to
each other. After they left, he got back on his feet. He didn’t see where the
three people had gone. He waited a minute and then went to the back of the
store where he found his coworker, Nova who had called the police.
      Brandon saw in the store surveillance video that the Minor was the
third person to come into the store. The first male was the one holding the
gun and wearing the ski mask, who pushed him to the ground and punched
him. The second male into the store was wearing a white sweatshirt and


                                       3
shorts and he took the first cash register drawer. It seemed like the second
male was giving orders to the other two because he was yelling and pointing.
Brandon didn’t see the Minor do anything inside the store. The Minor didn’t
make any statements or gestures. He didn’t take anything and didn’t appear
to have a weapon. Brandon was below the counter for most of what
happened. From there it appeared like the Minor remained by the doors.
The Minor was wearing a black hoodie and dark pants with sneakers.
        Officer Joshua Symonette is a Chula Vista police officer assigned to the
street team gang suppression unit. On September 30, 2021, Symonette and
his partner Officer Martin were dispatched to the area of 600 Palomar Street
in response to a radio call of a suspect displaying a firearm in Boot World.
They noticed three subjects that matched the description and conducted a
high-risk traffic stop, placing the subjects in handcuffs and patting them
down.
        While being detained, one of the subjects, later identified as R.F.,
dropped a black ski mask in the bushes. Symonette contacted R.F.’s
probation officer, Bobby Burns, because R.F. was a “gang juvenile.” In court,
Symonette identified the two other subjects detained as A.R. and the Minor.
Neither of them dropped anything. No weapons or contraband were found on
the Minor.
        Probation Officer Bobby Burns testified that he supervises R.F. and has
interacted with him for three plus years. He became aware of a robbery that
involved R.F.’s cousin, A.R. at a CVS. Burns recognized A.R., and knowing
that he frequently associates with R.F., believed R.F. was potentially a
subject in the robbery. Once Burns recognized A.R. from the Be on the Look
Out Bulletin, he notified the detective listed on the bulletin and identified the
two other suspects.


                                         4
      When he received a call from Chula Vista Police about R.F. being
detained on September 30, 2021, Burns immediately asked if he was with
A.R. and the Minor. He asked this due to having frequent contacts in the
community with the three subjects together. Burns has known the Minor for
two and a half years because he previously supervised him.
      On September 29, 2021, San Diego Police Department Detective
Peplowski was working the night shift and was dispatched to the CVS in
Ocean Beach. He talked with the officers that were investigating the
incident and met with the witnesses and victims. One of the witnesses was
connected to a business called O.B. Laundry.
      O.B. Laundry is located on the corner of the parking lot south of the
CVS. O.B. Laundry has a surveillance camera that faces the parking lot and
the CVS. Detective Peplowski viewed the video and saw a silver Volkswagen
Golf enter the parking lot and park in front of the O.B. Laundry camera. He
saw the lone driver get out of the car, smoke a cigarette or vape, and wait for
a few minutes. The video then showed three males running from the CVS
through the parking lot with two cash drawers. The time stamp on the video
displayed 22:46 on September 29, 2021. The Volkswagen was across the
parking lot from the CVS, about a half block. The driver of the Volkswagen is
then seen hurriedly go to the driver’s seat. The three males also got into the
car. The male who got into the front passenger seat was wearing a white or
light-colored shirt and the other two were wearing dark clothing. The male
who got into the rear driver’s side was wearing long, dark pants and the
other was wearing shorts. The car left the parking lot at 22:50. It was in the
parking lot for a total of 4 minutes.
      On September 30, Burns notified Peplowski that he believed he had
identified the three suspects. Later in the evening Peplowski received a call


                                        5
from Officer Symonette advising that he had the three suspects in custody in
Chula Vista. Peplowski went to Chula Vista Police Department, and
photographed the three suspects, A.R., R.F., and the Minor. When the Minor
was arrested, he had $112. He had no weapons or contraband in his
possession.
      When Peplowski searched R.F., he found a cell phone. In the phone he
retrieved two photographs date stamped September 29, 2021 showing the
Minor at a park bench holding a gun. Additionally, Peplowski found a video
of the Volkswagen Golf dated September 28, 2021. He also found a video
from September 29, 2021, dated 11:05 p.m. showing four males inside a car
counting money. The video showed the front passenger, a male Hispanic in a
white shirt, the rear driver side passenger, and the male in the left driver
side counting money in his lap. He could hear R.F. talking. Peplowski found
an additional video taken on September 30 showing a stack of money on the
floor of a car and the camera being turned around to show R.F., A.R. and the
Minor as well as a fourth unidentified male. The videos and photographs did
not appear to come from social media as opposed to taken by R.F.’s phone.
      Peplowski estimated the robbery took approximately a minute. The
video showed the first subject with the mask run into the store, the second
jog into the store and the last male walk into the store. Brandon was about
10 to 20 feet from the door when he was “tackled.” He saw R.F. jump the
counter, get the second register and run from the store. Peplowski estimated
it was 30 seconds from when R.F. entered the store until he left. Peplowski
could not tell if the gun R.F. had was real or operable.
      The three suspects were transported to the San Diego Police
Department and placed in an unlocked holding cell in the robbery unit. The
holding cell is both video and audio recorded. They were in the cell for about


                                       6
three hours while Peplowski was doing paperwork and getting their phone
calls for them.
      While in the cell the Minor was recorded saying that he knew he would
be arrested for the crime and that his face was on the video. R.F. admitted
the involvement of all three. Peplowski had no doubt that the Minor heard
R.F.’s statement because the Minor was next to R.F. at the time. The Minor
said he thought they got caught because they went out tonight. The Minor
also said on the recording if he would be released that night he would hurry
and spend all the money. When R.F. said, “We did it,” the Minor did not
dispute the statement. After Peplowski arrested the three, the Minor asked
if he could have his phone back if he pled guilty.
      R.F. told the detective that the Minor was the most upset about getting
caught because he didn’t want to do the robbery.
                                 DISCUSSION
      As we have noted appellate counsel has submitted a Wende brief and
asks the court to review the record for error. To assist the court in its review,
and in compliance with Anders v. California (1967) 386 U.S.738 (Anders),
counsel has identified the following issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in allowing
statements made by a co-arrestee in evidence as adoptive admissions.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented the Minor on this appeal.




                                        7
                             DISPOSITION
     The judgment is affirmed.




                                           HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




DO, J.




                                  8